Citation Nr: 1532904	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-43 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to October 1974.  He has additional unverified service in the Air National Guard and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

This claim was previously before the Board in April 2013 and was remanded for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level XI hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating for service-connected bilateral hearing loss in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. at 112.  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA audiological examinations in May 2010 and May 2013.  The examiners considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his hearing loss disability in sufficient detail; and described the functional effects caused by this disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran contends that his hearing loss is more severe than rated.  He stated in his February 2011 Board hearing testimony that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

The Veteran submitted a private audiogram dated in January 2010.  The audiogram depicted severe hearing loss in the right ear.  The Veteran had no results for speech discrimination testing of the right ear due to the severity of the hearing loss.  There were results for decibel loss and speech discrimination for the left ear.  However, the report clearly noted that the Maryland CNC test was not used in testing the Veteran's speech discrimination.  Thus, the report cannot be used for evaluating the Veteran's hearing impairment.  See 38 C.F.R. § 4.85(a).

The Veteran underwent a VA audiological examination in May 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
100
100
105
LEFT
20
25
25
60
60

His puretone average for the right ear was 98.75, and for his left ear was 42.5.  Speech recognition was 94 percent for his left ear.  The speech recognition score for the right ear was noted as "could not test."  The VA examiner stated speech recognition testing of the Veteran's right ear could not be done due to the severity of the Veteran's hearing in his right ear.   The examiner diagnosed the Veteran with severe to profound right ear sensorineural hearing loss and mild to moderately severe left ear sensorineural hearing loss.  The VA examiner noted that the Veteran's hearing had significant effects on his occupation.  Assuming the Veteran's level of speech discrimination in the right ear amounts to 0 percent, numeric scores of XI for the right ear and I for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 10 percent evaluation for these numeric scores.  

As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in his right ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  However, this would result in a designation of Level X for his right ear, which also produces a 10 percent evaluation in Table VII.  Application of either table does not confer a greater benefit over the other, and in any case neither produces an evaluation greater than the 10 percent evaluation currently assigned.

The Veteran submitted a private audiogram dated in April 2011.  The report shows that the Maryland CNC was not used to test the Veteran's speech recognition.  Thus, as with the prior private audiogram dated in January 2010, the results cannot be used to evaluate the Veteran's hearing impairment.

The Veteran underwent a second VA audiological examination in May 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
85
85
90
85
LEFT
20
25
35
65
55

His puretone average for the right ear was 86, and for his left ear was 45.  Speech recognition was 94 percent for his left ear.  The speech recognition score for the right ear was noted as "could not test."  The VA examiner determined that the use of the speech discrimination score was appropriate for the Veteran.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Assuming the Veteran's level of speech discrimination in the right ear amounts to 0 percent, numeric scores of XI for the right ear and I for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 10 percent evaluation for these numeric scores.  

As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in his right ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  However, this would result in a designation of Level VIII for his right ear, which produces an even lower noncompensable evaluation in Table VII.  

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not equate with, or more nearly approximate, the criteria for the next higher disability rating of 20 percent.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The May 2013 VA examiner noted that with excellent speech discrimination in the left ear at somewhat of an elevated volume, the Veteran would be able to function in a one-to-one listening situation quite well with minimal background interference.  The Veteran would have some difficulty hearing sounds from his right side and would need to sit at a strategic position and place the speaker in front or to his left side when communicating.  The VA examiner further stated the Veteran has trouble hearing certain voices on the phone in his left ear and an amplified phone would be of benefit.  The VA examiner stated the Veteran would be able to hear in close proximity and when working with customers one-to-one.  He would have trouble in noisy settings at times and would need to keep the number of people to a manageable number.  The May 2010 VA examiner also noted that the Veteran's hearing loss had a significant effect on his occupation.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a disability rating in excess of 10 percent for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


